UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K o ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-54747 SKKYNET CLOUD SYSTEMS INC. (Exact name of registrant as specified in its charter) Nevada 45-3757848 State or other jurisdiction of incorporation or organization (IRS Employer Identification Number) 20 Bay Street – Suite 1100, Toronto, Ontario Canada M5J 2N8 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (888) 628-2028 Securities registered pursuant to Section 12(b) of the Act: None. Name of each exchange on which registered: None. Securities registered pursuant to Section 12(g) of the Act: Common Stock Indicate by check mark if the registrant is a well-seasoned issuer, as defined in Rule 405 of the Securities Acto Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15d of the Acto Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or such shorter period of that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the previous 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yesx No o Indicate by checkmark if disclosure of delinquent filers to Item 405 of Regulation S-K (§229.405) is not contained herein and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act,) Yeso No x The number of shares outstanding of the Company’s $.001 Par Value Common Stock as of February 11, 2014 was 49,844,000. The aggregate number of shares of the voting stock held by non-affiliates on February 7, 2014 was 14,757,000 with a market value of $19,921,950. For the purposes of the foregoing calculation only, all directors and executive officers of the registrant have been deemed affiliates. DOCUMENTS INCORPORATED BY REFERENCE: None. TABLE OF CONTENTS Page FORWARD-LOOKING STATEMENTS 3 PART 1 Item 1. Business 5 Item 1A. Risk Factors 13 Item 1B. Unresolved Staff Comments 13 Item 2. Properties 13 Item 3. Legal Proceedings 14 Item 4. Mine Safety Disclosure 14 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 14 Item 6. Selected Financial Data 14 Item 7. Management’s Discussion and Analysis and Results of Operations 14 Item 7A.
